ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-112 and DRB 13-133, concluding on the records certified by the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that DUANE T. PHILLIPS of ABSECON, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 5.5(a) (practicing law while suspended), and RPC 8.1(b) (failure to comply with a lawful demand for information from a disciplinary authority), and good cause appearing;
It is ORDERED that DUANE T. PHILLIPS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 11, 2014; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the' Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*585ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.